
	
		I
		111th CONGRESS
		1st Session
		H. R. 2069
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for the purchase of new motor vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Credit for New Cars Act of 2009.
		2.Credit for new
			 motor vehicle purchases
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding
			 at the end the following new section:
				
					30E.New motor
				vehicles
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to $3,000 with respect to
				each qualified motor vehicle placed in service by the taxpayer during the
				taxable year.
						(b)Limitation on
				value of vehicles taken into accountNo credit shall be allowed
				under subsection (a) with respect to any vehicle the fair market value of which
				equals or exceeds $40,000 (determined immediately before such vehicle is placed
				in service by the taxpayer).
						(c)Limitations with
				respect to business credit
							(1)50 percent of
				credit allowed50 percent of so much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to qualfied motor vehicles of a character
				subject to an allowance for depreciation shall be treated as a credit listed in
				section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Not more than 2
				vehicles taken into accountNot more than 2 qualified motor
				vehicles may be taken into account under paragraph (1).
							(3)Aggregation
				ruleAll persons treated as a
				single employer under subsection (a) or (b) of section 52, or subsection (m) or
				(o) of section 414, shall be treated as one person for purposes of the credit
				determined under this subsection.
							(d)Personal
				credit
							(1)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined without regard ot any qualified
				motor vehicle of a character subject to an allowance for depreciation) shall be
				treated as a credit allowable under subpart A for such taxable year.
							(2)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for any taxable year (determined without regard ot any
				qualified motor vehicle of a character subject to an allowance for
				depreciation) shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, 30, and 30D) and section 27 for the taxable year.
								(e)Qualified motor
				vehicleFor purposes of this
				section—
							(1)In
				generalThe term qualified motor vehicle means a
				motor vehicle—
								(A)the original use
				of which commences with the taxpayer,
								(B)which is acquired
				for use or lease by the taxpayer and not for resale, and
								(C)which is made by a
				manufacturer,
								(D)the final assembly
				of which is in the United States,
								(E)which is treated
				as a motor vehicle for purposes of title II of the Clean Air Act, and
								(F)which has a gross
				vehicle weight rating of not more than 8,500 pounds.
								(2)Motor vehicle;
				manufacturerThe terms motor vehicle and
				manufacturer have the meaning given such terms in section
				30D(d).
							(f)Special
				rulesFor purposes of this section—
							(1)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed (determined without regard to subsections (c)
				and (d)).
							(2)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for a qualified motor vehicle shall be reduced by the amount
				of credit allowed under subsection (a) for such vehicle (determined without
				regard to subsections (c) and (d)).
							(3)Property used by
				tax-exempt entityIn the case
				of a vehicle the use of which is described in paragraph (3) or (4) of section
				50(b) and which is not subject to a lease, the person who sold such vehicle to
				the person or entity using such vehicle shall be treated as the taxpayer that
				placed such vehicle in service, but only if such person clearly discloses to
				such person or entity in a document the amount of any credit allowable under
				subsection (a) with respect to such vehicle (determined without regard to
				subsections (c) and (d)). Property to which this paragraph applies shall be
				treated for purposes of subsections (c) and (d) as property of a character
				subject to an allowance for depreciation.
							(4)Property used
				outside United States not qualifiedNo credit shall be allowable
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
							(5)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
							(6)Election to not
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects not to have this section apply to such
				vehicle.
							(7)Interaction with
				air quality and motor vehicle safety standardsUnless otherwise
				provided in this section, a motor vehicle shall not be considered eligible for
				a credit under this section unless such vehicle is in compliance with—
								(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
								(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
								(g)TerminationNo credit shall be allowed under this
				section with respect to any vehicle placed in service after December 31,
				2009.
						.
			(b)Credit made part
			 of general business creditSection 38(b) of such Code is amended
			 by striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(36)the portion of
				the new motor vehicle credit to which section 30E(c)
				applies.
					.
			(c)Conforming
			 amendments
				(1)(A)Section 24(b)(3)(B) of
			 such Code is amended by striking and 30D and inserting
			 30D, and 30E.
					(B)Section 25(e)(1)(C)(ii) of such Code
			 is amended by inserting 30E, after 30D,.
					(C)Section 25B(g)(2) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
					(D)Section 26(a)(1) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
					(E)Section 904(i) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
					(F)Section 1400C(d)(2) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
					(2)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				30E(f)(1).
						.
				(3)Section 6501(m) of
			 such Code is amended by inserting 30E(f)(6), after
			 30D(e)(4),.
				(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 30E. New motor
				vehicles.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after December 31, 2008, in taxable years ending after such
			 date.
			(e)Application of
			 EGTRRA sunsetThe amendment made by subsection (c)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
			
